

117 HRES 239 IH: Commemorating the 50th anniversary of Bangladesh’s independence.
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 239IN THE HOUSE OF REPRESENTATIVESMarch 16, 2021Ms. Ocasio-Cortez (for herself, Ms. Tlaib, Mr. Gomez, and Mr. Meeks) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCommemorating the 50th anniversary of Bangladesh’s independence.Whereas the region of Bengal in South Asia is home to an ancient civilization with a rich cultural and literary tradition;Whereas the 1947 partition of India created an East Bengal province, which became part of Pakistan, and in 1954, as part of the One-Unit program, East Bengal became East Pakistan;Whereas, in December 1970, Pakistan held its first election, and despite East Pakistan winning a majority of seats in Parliament, the West Pakistan-based military leadership refused to cede power to the majority and instead imposed martial law in East Pakistan;Whereas, on March 26, 1971, Sheikh Mujibur Rahman declared Bangladesh’s independence from West Pakistan;Whereas, in December 1971, following a nine-month long war that resulted in millions of displaced people and deaths, the Pakistani Army surrendered to Indian and Bangladeshi allied forces; Whereas, on February 14, 1972, the late Senator Edward Kennedy at a speech at Dhaka University said, The struggle of the people of Bangladesh . . . evokes the greatest memories of our past and exemplifies a shared love of freedom with the American people; andWhereas, in August 2017, citing parallels between the displacement of Bengalis during the 1971 war, the Government of Bangladesh accepted more than 700,000 Rohingya refugees fleeing genocide in Burma: Now, therefore, be itThat the House of Representatives—(1)recognizes the people of Bangladesh on the 50th anniversary of their independence;(2)recognizes the historical significance of this milestone to those of Bangladeshi heritage;(3)recognizes the courage of freedom fighters in the struggle for independence and democracy;(4)expresses support for the principles of democratic governance to which the people of Bangladesh are committed; and(5)recognizes the contributions of Bangladesh for hosting Rohingya refugees fleeing genocide in Burma. 